Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 17, 2014

                                           No. 04-14-00174-CR

                                     EX PARTE Armando SIMON

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On March 13, 2014, relator filed a pro se petition for writ of habeas corpus. The panel has
considered relator’s petition and determined that this court does not have jurisdiction over this
petition. Accordingly, relator’s petition for writ of habeas corpus is DISMISSED FOR LACK
OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on March 17, 2014.




                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR2132, styled The State of Texas v. Armando Simon, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.